Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
McAuley et al. (US 2007/0062536) is considered the closest prior art to the claimed invention.
As to claim 1, While McAuley discloses a respiratory mask 2 (Fig. 2, Fg. 3) comprising a mask body and an articulated connector 44, and further discloses exhalation gaps 37, 38 located in a vicinity of the mask body 30 and in a transition region between an outflow surface (walls 48-52) of the mask body 30 and a centering ring 35 (see Fig. 2, paragraphs [0051],[0054]), McAuley does not disclose, teach or suggest more than two exhalation gaps in the vicinity of the mask body in a transition region between an outflow surface of the mask body and a centering ring.
As to claim 11, While McAuley discloses a respiratory mask 2 (Fig. 2, Fig. 3) comprising a mask body 30 and an outflow channel 37, 38 in a vicinity of the mask body 30, wherein a shape and a position relative to the mask body 30 of the outflow channel 37, 38 are fixed and a respiratory gas flow is guided in a funnel-like fashion from an inside of the mask body 30 into at least one exhalation gap and flows off to an outside environment in a fan-shaped path in an area of the outflow channel 37, 38 (see Fig. 5 below, paragraph [0051]), McAuley does not disclose, teach or suggest that the respiratory gas flow flows off to an outside environment in a fan-shaped path in an area of the outflow channel at an angle α of 10-45° with respect to a plane that runs frontally to a face of a patient.
As to claim 24, While McAuley discloses a respiratory mask 2 (Fig. 2, Fg. 3) comprising a mask body and an articulated connector 44, and further discloses exhalation gaps 37, 38 located in a vicinity of the mask body 30 and in a transition region between an outflow surface (walls 48-52) of the mask body 30 and a centering ring 35 (see Fig. 2, paragraphs [0051],[0054]), McAuley does not disclose, teach or suggest that the respiratory gas is deflected on the outflow surface and flows into a surrounding environment at an angle α of 10-45° with respect to a plane that runs frontally to a face of a patient.
Thus, claims 1-15 and 21-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785